Case 6:19-cv-00516-RBD-EJK Document 37 Filed 05/11/20 Page 1 of 3 PageID 233



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

JOE HAND PROMOTIONS, INC.,

       Plaintiff,

v.                                                     Case No. 6:19-cv-516-Orl-37EJK

GILSON MORTIMER,

      Defendant.
_____________________________________

                                           ORDER

       Plaintiff Joe Hand Promotions, Inc. sued Defendant Gilson Mortimer for

purported violations of the Communications Act of 1934, including satellite and cable

piracy under 47 U.S.C. §§ 553 and 605, and copyright infringement under 17 U.S.C. §§ 106

and 501. 1 (See Doc. 10 (“Complaint”).) As relief, Plaintiff seeks statutory damages and

attorney’s fees and costs. (See id. ¶¶ 21, 25.)

       Defendant failed to appear, so Plaintiff successfully obtained entry of default

against it. (Docs. 28, 29.) Now Plaintiff requests default judgment against Defendant,

seeking damages solely under the Communications Act. (Doc. 35 (“Motion”).) On

referral, U.S. Magistrate Judge Embry J. Kidd recommends the Court grant the Motion in

part. (Doc. 36 (“R&R”).) Magistrate Judge Kidd found Plaintiff alleged Defendant

willfully violated 47 U.S.C. § 605 but did not establish entitlement to the total damages,




       1Plaintiff also sued Café Kreol & Bar Corporation but voluntarily dismissed the
claims against it on April 14, 2020. (Docs. 33, 34.)
                                              -1-
Case 6:19-cv-00516-RBD-EJK Document 37 Filed 05/11/20 Page 2 of 3 PageID 234



fees, and costs requested. (Id. at 4–9.) Instead, Plaintiff only established entitlement to

$3,700 in statutory damages, $11,100 in enhanced statutory damages, $1,500 in attorney’s

fees, and $525 in costs. (Id. at 6–9.)

       The parties did not object to the R&R, and the time for doing so has now passed.

As such, the Court has examined the R&R only for clear error. See Wiand v. Wells Fargo

Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan 28, 2016); see

also Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding no such error, the

R&R is due to be adopted in its entirety.

       Accordingly, it is ORDERED AND ADJUDGED:

       1.      U.S. Magistrate Judge Embry J. Kidd’s Report and Recommendation

               (Doc. 36) is ADOPTED, CONFIRMED, and made a part of this Order.

       2.      Plaintiff’s Motion for Default Judgment (Doc. 35) is GRANTED IN PART

               AND DENIED IN PART:

               a.     The Motion is GRANTED to the extent the Clerk is DIRECTED to

                      enter default judgment for Plaintiff Joe Hand Promotions, Inc. and

                      against Defendant Gilson Mortimer.

               b.      Plaintiff is AWARDED statutory damages under 47 U.S.C.

                      § 605(e)(3)(C)(i)(II) in the amount of $3,700; enhanced statutory

                      damages under 47 U.S.C. § 605(e)(3)(C)(ii) in the amount of $11,100;

                      and attorney’s fees and costs under 47 U.S.C. § 605(e)(3)(B)(iii) in the

                      amount of $2,025.

               c.     In all other respects, the Motion is DENIED.

                                             -2-
Case 6:19-cv-00516-RBD-EJK Document 37 Filed 05/11/20 Page 3 of 3 PageID 235



      3.    The Clerk is DIRECTED to close the file.

      DONE AND ORDERED in Chambers in Orlando, Florida, on May 11, 2020.




Copies to:
Counsel of Record




                                        -3-
